757-/r
                                ELECTRONIC RECORD




COA #      01-14-00656-CR                        OFFENSE:        19.03 (Capital Murder)

           Ronald Robinson v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    209th District Court


DATE: 06/18/2015                  Publish: NO    TC CASE #:      1036165




                        IN THE COURT OF CRIMINAL APPEALS



          Ronald Robinson v. The State of
STYLE:    Texas                                       CCA#:
                                                                        7S-7-/5
        APP£LLANT><>                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         RZft>S&1)                                    JUDGE:

DATE:      Otf/Zt/fOtS'                               SIGNED:                           PC:

JUDGE:       ft* (^
                  J^Ayp**-                            PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD